Exhibit 10.14.1
 
Execution Copy


AMENDMENT NO. 1 TO
MEMBERSHIP INTEREST PURCHASE AGREEMENT


AMENDMENT NO. 1, dated October 5, 2009 (this “Amendment”), to the MEMBERSHIP
INTEREST PURCHASE AGREEMENT (as amended, modified or supplemented from time to
time, the “Purchase Agreement”) dated November 10, 2008, by and among MDC
Acquisition Inc., a Delaware corporation (“MDC Sub”); CPB Acquisition Inc., a
Delaware Corporation (“Acquisition Co.”); MDC Partners Inc., a Canadian
corporation (“MDC Partners”); Crispin & Porter Advertising, Inc. (d/b/a Crispin
Porter & Bogusky), a Florida corporation (“CPB Inc.” or “Seller”); Charles
Porter (“Porter”), Alex Bogusky (“Bogusky”), Jeff Hicks (“Hicks”), and Jeff
Steinhour (“Steinhour”; together with Porter, Bogusky and Hicks collectively
referred to as the “Employee Members” and individually as an “Employee Member”);
MDC Sub, together with the Acquisition Co., Employee Members and CPB Inc.,
collectively referred to as the “Members” and individually a “Member”)).


W I T N E S S E T H :


WHEREAS, the parties hereto desire to amend the Purchase Agreement as
hereinafter set forth and agree to certain other matters contained herein;


WHEREAS, pursuant to the Purchase Agreement, CPB Inc. (the “Seller”) sold, and
MDC Sub purchased, an aggregate amount equal to 17% of the issued and
outstanding Membership Interests in the Company (the “Purchased Interests”);


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Amendment, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto do
hereby agree as follows:


1.           Capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in the Purchase Agreement.


2.           The parties hereto agree that the “Final Purchase Payment” shall be
paid 100% in cash.  Therefore, the second sentence of Section 2(a)(ii) of the
Purchase Agreement is hereby amended and restated in its entirety as follows:


“An amount equal to 100% of the Final Purchase Payment paid in respect of the
Period Three Formula Amount shall be paid in cash by wire transfer
notwithstanding MDC Sub’s right to elect to pay a portion of such payment in
shares of MDC Stock pursuant to Section 10.5(e) of the LLC Agreement.”


3.           Section 2(a)(iv) of the Purchase Agreement is hereby amended by
deleting the second sentence therein.
 

--------------------------------------------------------------------------------


 
4.           Pursuant to prior agreements and the Purchase Agreement, MDC
previously issued an aggregate amount of 600,662 shares of MDC Partners’ Class A
subordinate voting shares to CPB Inc. (the “Restricted Shares”), represented by
Certificate No. A-32221 for 495,662 shares and Certificate No. A-03328 for
105,000 shares.  With respect to the Restricted Shares, CPB Inc. hereby agrees
that, during the “Lock-Up Period” (as defined below), CPB Inc.  (i) will not
offer, pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase, lend, or otherwise transfer or dispose of, directly or indirectly, the
Restricted Shares; or (ii) enter into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of the Restricted Shares.  The foregoing restriction is expressly
agreed to preclude CPB Inc. from engaging in any hedging or other transaction
which is designed to or which reasonably could be expected to lead to or result
in a sale or disposition of the Restricted Shares. Such prohibited hedging or
other transactions would include without limitation any short sale or any
purchase, sale or grant of any right (including without limitation any put or
call option) with respect to any of the Restricted Shares or with respect to any
security that includes, relates to, or derives any significant part of its value
from the Restricted Shares. For the purposes of this Amendment, the “Lock-Up
Period” means (A) with respect to 300,662 of the Restricted Shares, the period
commencing on August 31, 2009 and ending on August 31, 2010 and (B) with respect
to 300,000 of the Restricted Shares, the period commencing on August 31, 2009
and ending on February 28, 2011.
 
5.           Except as set forth above, the Purchase Agreement, as amended
herein, shall remain in full force and effect without further modification.


6.           This Amendment may be executed in one or more counterparts, and
each such counterpart shall be deemed an original instrument, but all such
counterparts taken together shall constitute but one agreement.  Facsimile
signatures shall constitute an original.


7.           This Amendment, including the other documents referred to herein
that form a part hereof, contains the entire understanding of the parties hereto
with respect to the subject matter contained herein and therein.  This Amendment
supersedes all prior agreements and understandings between the parties with
respect to the subject matter contained in this Amendment.




*                      *                      *                      *                      *
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned have executed this Amendment No. 1 to the
Purchase Agreement, as of the day and year first above written.
 

  MDC ACQUISITION INC.          
 
By:
 /s/ Michael Sabatino       Name:  Michael Sabatino       Title:    President  
       

 
CPB ACQUISITION INC.
         
 
By:
 /s/ Michael Sabatino       Name:  Michael Sabatino       Title:    President  
       

 
MDC PARTNERS INC.
         
 
By:
 /s/ Mitchell Gendel       Name:  Mitchell Gendel       Title:    General
Counsel          

 
CRISPIN & PORTER ADVERTISING, INC.
         
 
By:
 /s/  Charles K. Porter       Name:  Charles K. Porter       Title:    CEO      
   

 
Employee Members:
         
 
By:
 /s/ Charles K. Porter       Charles Porter             By:  /s/  Alex Bogusky  
    Alex Bogusky             By:  /s/ Jeff Hicks       Jeff Hicks            
By:
 /s/ Jeff Steinhour       Jeff Steinhour  

 

--------------------------------------------------------------------------------

